 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

 
 

Fill ar Caer) Prod (else your.case:

 

(RUPTCY COURT

United States Bankruptcy Court for the: iE TRICT OF
NEW YORK
EASTERN DISTRICT OF NEW YORK
Au eo
Case number (if known) Chapter you are filing undee!9 AUG | b I2: | 3

H Chapter 7
O Chapter 11
O1 Chapter 12

O Chapter 13 [1 Check if this an
amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distingui
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 1i
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space.is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

GEESE tdentity Yourself

 

¥

About Debtor 1:

  

- About Debtor 2 (Spouse. Only ina Join

 

1. Your full name

Write the name thatison Aneala Charles

 

your government-issued = First name “Os First name
picture identification (for , . “ee

example, your driver's

license or passport). Middie name

   
  
 

Middle name

Bring your picture Lance ’

identification to your :
meeting with the trustee. Last name and Suffix (Sr, Jr., If, Wi)

Richardson
Last name and Suffix (Sr., Jr., I, Il)

 

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

Charles Lance

 

3. Only the last 4 digits of
your Social Security
number or federal XXX-XX-7 766
individual Taxpayer
Identification number
(ITIN)

Xxx-xx-1008

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson Case number (if known)

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names and
Employer Identification
Numbers (EIN) you have a, have not used any business name or EINs. = | have not used any business name or EINs.
used in the last 8 years

Inctude trade names and Business name(s) Business name(s)
doing business as names

EINs . EINs

5. Where you live If Debtor 2 lives at a different address:

133-63 244th Street
Rosedale, NY 11422

 

 

Number, Street, City, State&ZIP Code “Number, Street, City, State & ZIP Code _

Queens | Co a eee
County County

If your mailing address is different from the one if Debtor 2's mailing address is different from yours, fill it
above, fill it in here. Note that the court will send any . in here. Note that the court will send any notices to this
notices to you at this mailing address. mailing address.

   

 

 

Number, P.O. Box, Street, City, State & ZIP Code ~ Number, P.O. Box, Street, City, State & ZIP Code

6. Why you are choosing Check one: Check one:
this district to file for
bankruptcy M over the last 180 days before filing this petition, Over the last 180 days before filing this petition, |
[have lived in this district longer than in any have lived in this district longer than in any other
other district. district.

[have another reason.
Explain. (See 28 U.S.C. § 1408.)

QO __sthave another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy . page 2
 

 

Debtor 1
Debtor2 Charles Richardson

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Aneala Lance

Gare Tell the Court About Your Bankruptcy Case
Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy

 

Case number (if known)

 

 

 

 

 

7. The chapter of the
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

a Chapter 7

1 Chapter 11

(] Chapter 12

OO Chapter 13

8. How youwillpaythe fee 1 | will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

(J _ ! need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

Msl request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line thz
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for BNo

bankruptcy within the

last 8 years? C1 Yes.
District When Case number oo
District ee _.... When __. . Case number oe.
District en iii‘(‘é CC NUMber _ oo

10. Are any bankruptcy M No

cases pending or being

filed byaspouse whois [1 Yes.

not filing this case with

you, or by a business

partner, or by an

affiliate?
Debtor Relationship to you ee
District When Case number, if known a
Debtor Relationship to you oe
District When Case number, ifknow _.

11. Do you rent your CINo. Go to line 12.
residence? uw Yes. Has your landlord obtained an eviction judgment against you?
m No. Go to line 12.
oO Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it with this

bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debior1 Aneala Lance
Debtor2 Charles Richardson Case number (if known}

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
of any full- or part-time = M™ no. Go to Part 4.
business?

Yes. Name and location of business

A sole proprietorship is a _

business you operate as Name of business, if any
an individual, and is nota

separate legal entity such

as a corporation,

partnership, or LLC. _ / no _
if you have more than one Number, Street, City, State & ZIP Code

sole proprietorship, use a
separate sheet and attach
it to this petition. Check the appropriate box to describe your business:

 

 

Cl Health Care Business (as defined in 11 U.S.C. § 101(27A))
Ci Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Oo Stockbroker (as defined in 11 U.S.C. § 101(53A))
oO Commodity Broker (as defined in 11 U.S.C. § 101(6))
oO None of the above
13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines. |f you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 14 U.S.C. 1116(1)(B).
debtor?
Bi No 1am not filing under Chapter 11.
For a definition of small ,
business deblor, see 11 O1No. lam filing under Chapter 11, but ! am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code
CI Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Doyouownorhaveany Myo

property that poses or is ,

alleged to pose athreat [1 Yes.

 

of imminent and Whatis the hazard?
identifiable hazard to

public health or safety?

Or do you own any . . ,
property that needs If immediate attention is

immediate attention? needed, why is it needed?

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19

Debtor1 Aneala Lance

Debtor2 Charles Richardson

Explain Your Efforts to Receive a Briefing About Credit Counseling

About Debtor 1:
You must check one:

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. if you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

Official Form 101

l received a briefing from an approved credit a
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

t received a briefing from an approved credit O
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling |
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to-obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted

only for cause and is limited to a maximum of 15

days.

lam not required to receive a briefing about a]
credit counseling because of:

_sIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

{] Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

1 ~=sActive duty.
{am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

Voluntary Petition for Individuals Filing for Bankruptcy

Entered 08/16/19 12:22:20

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

! received a briefing from an approved credit
counseling agency within the 180 days before I filed
this bankruptcy petition, and | received a certificate «
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before I filed
this bankruptcy petition, but | do not have a certifica’
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

\ certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you dc
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

(Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

O1_~=ODisability.
My physical disability causes me to be unable to
participate ina briefing in person, by phone, or
through the internet, even after 1 reasonably tried to
do so.

1 Active duty.
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

page 5
 

Debtor 1

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Aneala Lance

Debtor2 Charles Richardson

Answer These Questions for Reporting Purposes

Case number (if known)

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by ar

 

 

 

 

16. What kind of debts do 16a.
you have? individual primarily for a personal, family, or household purpose.”
C1 No. Go to line 16b.
Ei Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
C1 No. Go to line 16c.
O Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under OIiNo. am not filing under Chapter 7. Go to line 18.
Chapter 7? ,
Do you estimate that Tf Yes | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expense
after any exempt "are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses MNo
are paid that funds will
be available for CF Yes
distribution to unsecured
creditors?
18. How many Creditorsdo [9 1-49 D 1,000-5,000 (1 25,001-50,000
you estimate that you Mi 50-99 C1 5001-10,000 (J 50,001-100,000
Cl 100-199 C1 10,001-25,000 [1 More than100,000
O 200-999
19. How much do you @ $0 - $50,000 OH $1,000,001 - $10 million (7 $500,000,001 - $1 billion

estimate your assets to

be worth? 0 $50,001 - $100,000

1 $100,001 - $500,000
C1 $500,001 - $1 million

1 $10,000,001 - $50 million
C1 $50,000,001 - $100 million
C1] $100,000,001 - $500 million

1 $1,000,000;001 - $10 billion
(1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

C1 $0 - $50,000
C1) $50,001 - $100,000
Ml $100,001 - $500,000

C1 $1,000,001 - $10 million

C1 $10,000,001 - $50 million
(4 $50,000,001 - $100 million
0 $100,000,001 - $500 million

© $500,000,001 - $1 billion

CI $1,000,000,001 - $10 billion
O $10,000,000,001 - $50 billion
(1 More than $50 billion

 

0 $500,001 - $1 million

 

Sign Below

For you

 

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, 1 am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of fitle 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

Peete CA v£ Puhr

Aneala Lance Charles Richardson

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on 3 | ZI { q Executed on 65/- oa ( q
MMIDD/YYYY MM/ DD /YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtori1 Aneala Lance

Debtor2. Charles Richardson

For your attorney, if you are
represented by one

if you are not represented by
an attorney, you do not need
to file this page.

Official Form 101

“Bar number & State

Case number (if known)

I, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect.

. Date
Signature of Attorney for Debtor
Printed name ™
Firm name ~~
‘Number, Street, City, State & ZIP Code
Email address

Contact phone

Voluntary Petition for Individuals Filing for Bankruptcy

“MM/DD/YYYY

page 7
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance

Debtor2 Charles Richardson . Case number (if known)

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
of you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not lista debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
fF No
Wl ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

OONo
a Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
ONo
Mi ves Name of Person Walter H. Boxer - We The People of 14th Street

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowedge that | understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if! do

 

 

not propefly handle thg case: (?
CLO AL Litsacy . (£28 eich eel
Charles Richardson .

Aneala Lance ~

 

 

 

 

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date Do Ly / (¢ Date 3/ 2f/ Y
MM/DD/YYYY | MM/DD/YYYY
Contact phone 718-664-7548 Contact phone 718-664-7548
Cell phone 718-664-7548 Cell phone 718-664-7548
Email address yamfjj@aol.com Email address yamfjj@aol.com
Official Form 101 Voluntary Petition for Individuats Filing for Bankruptcy page 8
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

 

eke Ter tos to Cua Pere

Debtor 1 Aneala Lance /

First Name Middle Name Last Name
Debtor 2 Charles Richardson _
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © EASTERN DISTRICT OF NEW YORK

Case number .
(if known) [Check if this is an

amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out anew Summary and check the box at the top of this page.

GEESEME Summarize Your Assets oo ee ; oe _

 

1. Schedule A/B: Property (Official Form 106A/B)
ja. Copy line 55, Total real estate, from Schedule A/B.............cccccssconssssesssecessesesenscesseenenesacecessenseecussenceeanseeseuvenssascese $ oe . 0.00
1b. Copy line 62, Total personal property, from Schedule AJB... eceeceeeeseecceneceeecenceececeaceecensscecesseseceessttaneashassass $ 1,825.00
ic. Copy line 63, Total of all property on Schedule A/B...............sccsccsscesscescsssceceneessrencseseseeesesesteatscesntscsensecsesseeassenaeaee $ 7 1,825.00

GEUESHE summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F...........ccceecesesesecsseee

 

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..........ccccceneeees

 

 

 

Your total liabilities » $ 231,098.00
Summarize Your Income and Expenses
4. Schedule 1: Your income (Official Form 1061) .
Copy your combined monthly income from line 12 of Schedule | sevseecescanseseessaees $ 2,563.00
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from fine 22¢ Of SCHEGUIE Ju... ce sseessccsssceecencceenscccnencesaeceresssessensesanesseceasans $ 2,387.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

fC Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for.a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

{1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules. ;
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson - Case number (if known) _

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14, $ 583.00

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

. Total claim.
From Part 4.0n Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ . 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ _ 17,338.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ _ 0.00
9d. Student loans. (Copy line 6f.) $ __ 87,635.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ _ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through Of. §$ _. 104,973.00.

pe eed
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

 

Fill in this information to identify your case and this filing:

Debtor 1 Aneala Lance ~
First Name Middle Name Last Name

Debtor 2 Charles Richardson -

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number O Check if this is an
amended filing

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).

Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Mf No. Go to Part 2.
(1 Yes. Where is the property?

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
M No
C1 Yes

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

BLNo
0 Yes

 

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here => _ $0.00

 

 

 

Describe Your Personal and Household Items
Do you own or have any legal or equitable inte Current value of the
, : portion you own?
Do.not deduct secured.

claims or exemptions:. :

   

in.any of the following items:

       

6. Household goo s and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

HNo
C1 Yes. Describe.....

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
HNo
U1 Yes. Describe.....

Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c)} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor 1 Aneala Lance

Debtor2 Charles Richardson Case number (if known)

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
MNo
(J Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
Bi No
(1 Yes. Describe...
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
@ No
C1] Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C1 No
W@ Ves. Describe...

 

veryday clothing

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

MNo
C] Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses
ME No

[1] Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list

MNo
0 Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $50.00

 

 

 

 

Describe Your Financial Assets

Do you own or ha ny:legal'or equitable interest 'in:any of the following? Current value of the

portion:youown? | .
Do. not deduct.secured
claims or exemptions:

    

Ps
£

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

ME No
CI Yes

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

 

 

DI No
MV 6S. oeceecscecsesesatees Institution name:
17.1. Checking Bethpage $0.00
Official Form 106A/B Schedule A/B: Property page 2
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson . Case number (if known)

17.2. Savings Bethpage $0.00

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

MNo
Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture
No

O Yes. Give specific information about them.................+
Name of entity:, % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Mi No

CJ Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

Bi No

Cl Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommmunications companies, or others

Mi No
TT Ve. oo eeececcesccseeeee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

MiNo
O Yes Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition. program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Mi No
Ol Yes Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo
CJ Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: (internet domain names, websites, proceeds from royalties and licensing agreements
- MENo
0 Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MNo
OJ Yes. Give specific information about them...

value of the.

Money or property owedito-you?:

         

Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor 1 Aneala Lance
Debtor2. Charles Richardson : Case number {if known)

28. Tax refunds owed to you
ONo

M@ Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

- |
2018 Filed - | Federal $608.00

2018 Filed State $1,167.00

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HE No

O Yes. Give specific information...

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security

benefits; unpaid loans you made to someone else
MNo
Cl Yes. Give specific information..

31. Interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

BNo

C1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
HNo
1 Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HENo
(1 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HE No
C1 Yes. Describe each claim.........

35. Any financial assets you did not already list
BENo
0 Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $1,775.00

 

 

 

 

| Part 5: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
a No. Go to Part 6.
OD Yes. Go to line 38.

Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

Case number (if known)

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

a No. Go to Part 7.
CJ ves. Go to line 47.

Describe All Property You Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

ME No
(1 Yes. Give specific information.........

54. Add the dollar value of all of your entries from Part 7. Write that number here

List the Totals of Each Part of this Form

55. Part.1: Total real estate, line 2

sesteceeesneensensseeenseetene _ $0.00

$0.00

 

56. Part 2: Total vehicles, line 5 a $0.00
$50.00
_ $1,775.00
59. Part 5: Total business-related property, line 45 __ $0.00
60. Part 6: Total farm- and fishing-related property, line 52 ... .,.$0.00
$0.00

57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36

61. Part 7: Total other property not listed, line 54 +

62. Total personal property. Add lines 56 through 61...

63. Total of all property on Schedule A/B. Add line 55 + line 62

Official Form 106A/B Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

___ $4,825.00.

Copy personal property total _ $1,825 00

; $1,825.00

beeen vei ett he enn

 

 

page 5
Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Fill in this information to identify your case:

Debtor 1 _Aneala Lance .

First Name Middle Name Last Name
Debtor 2 Charles Richardson .
(Spouse if, filing) First Name Middle Name Last Name

‘United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

| Case number _
(if known) OO Check if this is an

amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you fisted on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
Identify the Property You Claimas Exempt _ a ae

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
ME You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(CI You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

‘Amount of the-exemption:you'clé Specific laws that:allow exemption

Brief description’
Schedule A/B ths

   
  

 

‘Check only one box foreach

   

Everyday clothing a $50.00 NYCPLR § 5205(a)(5)

Line from Schedule A/B: 11.1

 

[1 100% of fair market value, up to
any applicable statutory limit

 

 

Checking: Bethpage $0.00 Mm $0.00 NYCPLR § 5205(a)(9)
Line from Schedule A/B: 17.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

Savings: Bethpage $0.00 $0.00  NYCPLR § 5205(a)(9)
Line from Schedule A/B: 17.2

 

1 400% of fair market value, up to
any applicable statutory limit

 

Federal: 2018 Filed $608.00 mm $608.00 Debtor & Creditor Law §

Line from Schedule A/B: 28.1 283(1)
C1 400% of fair market value, up to

any applicable statutory limit

 

 

State: 2018 Filed $1,167.00 i $1,167.00 Debtor & Creditor Law §

Line from Schedule A/B: 28.2 283(1)
O 100% of fair market value, up to
any applicable statutory limit

 

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2. Charles Richardson Case number (if known)

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

m No
OsYes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

qT
o

Fill in this information to identify your case

Debtor 1 Aneala Lance . ~
First Name Middie Name Last Name

Debtor 2 Charles Richardson .

{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number .
(if known) OO Check if this is an

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information. tf more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).
1. Do any creditors have claims secured by your property?
C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else fo report on this form.

Mi Yes. Fill in all of the information below.

GEER List All Secured Claims

 

 

 

 

 

 

 

 

 

 

2. List-all secured claims. Ifa creditor has more:than one secured claim, list the creditor separately Colymn A Column & Column C
for each claim. 1f more than one creditor has a particular claim, list the other creditors in Part 2. As Amount.of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim if any
2.1_| Acima Credit Describe the property that secures the claim: $1,500.00 $2,500.00 $0.00
Creditors Name Bedroom furniture '
9815 South Monroe
Street As of the date you file, the claim is: Check all that
4th Floor apply.
Sandy, UT 84070 _ C1 Contingent
Number, Street, City, State & Zip Code oO Unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CJ Debtor 4 only WM An agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
Wl pebtor 1 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien)
(1 atteast one of the debtors and another 0 Judgment lien from a lawsuit
I Check if this claim relates toa (1 Other (including a right to offset)
community debt
Date debt wasincurred 11-04-18 _ Last 4 digits of account number 0722 .
Add the dollar value of your‘entries in Column A on this page. Write that number here: $1,500.00
if this is the last page of your form, add the dollar value totals from all pages. $1,500.00
Write that number here: , *

 

 

 

   
  

  
  

List Others to Be Notified fora Debt That You Already Listed

cy fora {in Part 1. For example, if'a x
tion: agency here. Sin
ave additional persons.

  
 

 

tion: agency is;

   

al creditors here. If ified for any 3

 
   

debts in Part 1,.do not fi ILouto submit this page.

Official Form 106D ; Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Fill in this information to identify your case:

 

Debtor 1 Aneala Lance ;

First Name Middle Name Last Name
Debtor 2 Charles Richardson .
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the:

Case number
{if known)

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

EASTERN DISTRICT OF NEW YORK

(1 Check if this is an
amended filing

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your

name and case number (if known).

 

 

 

 

 

cust List All of Your PRIORITY Unsecured Claims _ econ een
1. Do any creditors have priority unsecured claims against you?

C1 No. Go to Part 2.

Ml Yes,

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured’claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
Total claim Priority Nonpriority
pen amount amount
124) Social Security Last 4 digits of account number 7766 $17,338.00 $17,338.00 __$0.00_
Priority Creditors Name
1010 Park Avenue, #200 When was the debt incurred? 01-41-15
Baltimore, MD 21201 .
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. O contingent
ME Debtor 4 only O Unliquidated
Q] Debtor 2 only | Disputed
C1 Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
(J At teast one of the debtors and another CJ Domestic support obligations
Mf Check if this claim is for a community debt Ml Taxes and certain other debts you owe the government
Is the claim subject to offset? C1 claims for death or personal injury while you were intoxicated
ME nto C1 other. Specify
O ves Social security overpayment
Official Form 106 E/F Schedute E/F: Creditors Who Have Unsecured Claims Page 1 of 23
42859 Best Case Bankruptcy

Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase.com
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance

Debtor2 Charles Richardson Case number (if known)

2.2 Social Security Last 4 digits of account number 3444 $0.00 $0.00 $0.00
Priority Creditor's Name ~
PO Box 315600

Jamaica, NY 11432
Number Street City State Zip Code

Who incurred the debt? Check one. QO Contingent

O1 Debtor 1 only C1 untiquidated
D Debtor 2 only

When was the debt incurred? 03-14-15

As of the date you file, the claim is: Check all that apply

a Disputed
@ Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:

CJ At least one of the debtors and another O Domestic support obligations

Wi Check if this claim is for a community debt Ml taxes and certain other debts you owe the government
is the claim subject to offset? C1 Claims for death or personal injury while you were intoxicated
Eno I other. Specify
O ves
List All of Your NONPRIORITY Unsecured Claims oo .

3. Do any creditors have nonpriority unsecured claims against you?

Social Security

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Wh yes.

4. List all of your nonpriority unsecured claims‘in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured ciaim, list the creditor separately for each claim. For each claim listed, identify what type of claimit is. Do-not list claims already included in Part 1. if more
than one creditor holds a particular claim, list the ‘other creditors in Part 3.1f you have more than three nonpfiority unsecured claims fill out the Continuation Page of

  

 

 

 

 

 

 

 

Part 2.
Total claim
—
14.1 | Advantage Care Last 4 digits of accountnumber 4870 $175.00
Nonpriority Creditor's Name ” ~~ _—
PO Box 28780 When was the debt incurred? 12-30-18
New York, NY 10087
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
C1 Debtor 2 only C1 uniiquidated
C1 Debtor 1 and Debtor 2 only (1 pDisputed
[1 At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is for a. community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
au No (J Debts to pension or profit-sharing plans, and other similar debts
oO Yes | Other. Specify Clinic
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims - Page 2 of 23
Best Case Bankruptcy

Software Copyright {c) 1996-2019 Best Case, LLC - www.bestcase.com
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Case number (it known)

 

 

 

 

 

 

 

 

4.2 Advantage Care Last 4 digits of account number 9427 $100.00
Nonptiority Creditor's Name
PO Box 28780 When was the debt incurred? 02-15-19
New York, NY 10087 __
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 1 only 0 Contingent
C1 Debtor 2 only 0 unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
© atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
Hl Check if this claim is for a community (1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
a No L] Debts to pension or profit-sharing plans, and other similar debts
a Yes a Other. Specify Clinic oe
14.3 Advantage Care — Last 4 digits of account number 9427 $314.00
Nonpriority Creditors Name oO ——
PO Box 28780 When was the debt incurred? 07-15-19
New York, NY 10087)
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. -
o Debtor 1 only oO Contingent
Debtor 2 only C1 unliquidated
MF Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
MB check if this claim is for a community O student loans
debt , Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
a) Yes a Other. Specify Clinic
a sos _
[44 | Advantage Care Physicians Last 4 digits of accountnumber 9427 __ $50.00
Nonpriority Creditor's Name
PO Box 4806 When was the debt incurred? 01-10-19
Queensbury, NY 12804
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mf pebtor 1 only o Contingent
C1 Debtor 2 only CF unliquidated
O pebtor 1 and Debtor 2 only (1 Disputed .
C7 At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is fora community [1 Student loans
debt C1 Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
WE No O Debts to pension or profit-sharing plans, and other similar debts
01 yes MM other. Specify Clinic
Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 23

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

45 AIG Credit
Nonpriority Creditor's Name
PO Box 14895
Chicago, IL 60614
Number Street City State Zip Code

Who incurred the debt? Check one.

M pebtor 1 only

0 Debtor 2 only

O Debtor 4 and Debtor 2 only

C1 Atieast one of the debtors and another
Wl Check if this claim is for a community

debt
Is the claim subject to offset?

a No
CI yes

(4.6 | Altran Financial
Nonpriority Creditor's Name

PO Box 610

Sauk Rapids, MN 56379
Number Street City State Zip Code

Who incurred the debt? Check.one.

Ml pebior 1 only

CT Debtor 2 only

C1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

Ml check if this claim is for a community
debt
ts the claim subject to offset?

a No
D1 ves

Case number (if known)

Last 4 digits of account number 0520 $10,812.00
When was the debt incurred? 04-16-19

As of the date you file, the claim is: Check all that apply

oO Contingent
0 Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

MF other. Specify School

Last 4 digits of accountnumber 4660 = ; $600.00

When was the debt incurred? 03-02-18

As of the date you file, the claim is: Check all that apply

0 Contingent
0 unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

(Student ioans

O Obligations arising out of a separation agreement or divorce that you did not
teport as priority claims

CZ Debts to pension or profit-sharing plans, and other similar debts

ME other. Specify Hospital

 

47 Altran Financial

Nonpriority Creditor's Name
PO Box 722901

Houston, TX 77272
Number Street City State Zip Code

Who incurred the debt? Check one.

O Debtor 1 only

C1 Debtor 2 only

IR Debtor 1 and Debtor 2 only

C1 At least one of the debfors and another

WM Check if this claim is for a community

Last 4 digits of accountnumber 4660 __ $600.00
When was the debt incurred? 03-15-18

As of the date you file, the claim is: Check all that apply

D1 Contingent
Oo Unliquidated

OC Disputed
Type of NONPRIORITY unsecured claim:

CJ Student toans

 

 

debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ME No C debts to pension or profit-sharing plans, and other similar debts
CD Yes MW other. Specify Credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 23

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance

Debtor2 Charles Richardson

48 Altran Financial LP
Nonpriority Creditor’s Name
PO Box 72272

Houston, TX 77272
Number Street City State Zip Code

Who incurred the debt? Check one.

MF Debtor 1 only

C1 Debtor 2 only

Oi Debtor 1 and Debtor 2 only

(1 At teast one of the debtors and another
Ml Check if this claim is for a community

debt
Is the claim subject to offset?

a No
C1 ves

49 | Arstrat

Nonpriority Creditor's Name _
PO Box 33720

Detroit, MI 48232-3720
Number Street City State Zip Code

Who incurred the debt? Check one.
0) Debtor 1 only
C1 Debtor 2 only

WH Debtor 1 and Debtor 2 only
(1 At least one of the debtors and another

Ml Check if this claim is for a community

Case number (if known)

Last 4 digits of accountnumber 8456 $4,000.00
When was the debt incurred? 04-01-19

As of the date you file, the claim is: Check ail that apply

0 Contingent
oO Unliquidated

0 Disputed
Type of NONPRIORITY unsecured claim:

O1 Student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O debts to pension or profit-sharing plans, and other similar debts

ME other. Specify Credit Card —

Last 4 digits of account number 0035 _ _ $23.00

When was the debt incurred? 07-18-18

As of the date you file, the claim is: Check all that apply

O Contingent
D1 unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

 

 

 

 

 

 

 

 

 

debt CZ Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ml No C1 Debts to pension or profit-sharing plans, and other similar debts
ves Mother. Specify Clinic _ .

4.1

0 Arstrat Last 4 digits of account number 0904 _ $806.00
Nonpriority Creditors Name .
14141 Southwest Freeway When was the debt incurred? 03-15-18 _ ;
Suite 300 —
Sugar Land, TX 77478
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only oO Contingent
LI Debtor 2 only QD Unliquidated
= Debtor 1 and Debtor 2 only Oo Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is fora community C1 student loans .
debt O Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
ME No DO Debts to pension or profit-sharing plans, and other similar debts
C1 ves MH other. Specify Clinic

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 23

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

4.1
1 Arstrat Last 4 digits of accountnumber 2927 $15.00
Nonpriority Creditors Name : °
PO Box 33720 When was the debt incurred? 06-15-18
Detroit, MI 48232-3720 |
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
5 Debior 1 only QO Contingent
Debtor 2 only O Unliquidated
ME Debtor 1 and Debtor 2 only Ol Disputed
(J Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is for a community CJ student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CI Debts to pension or profit-sharing plans, and other similar debts
0 Yes Mother. Specify Clinic oe _
fat
i2 Arstrat Last 4 digits of account number 9849 $25.00
Nonpriority Creditor's Name — ~™
14141 Southwest Freeway When was the debt incurred? 05-03-18 oe ee
Suite 300
Sugar Land, TX. 77478
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
5 Debtor 1 only Oo Contingent
Debtor 2 only Oo Unliquidated
MI Debtor 1 and Debtor 2 only 0 pisputed
CJ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
I Check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
, | No O Debts to pension or profit-sharing plans, and other similar debts
O Yes E Other. Specify Clinic
4.1
3 Ashley Stewart Last 4 digits of accountnumber 5424 $1,200.00
Nonpriority Creditor's Name —
PO Box 659705 When was the debt incurred? 01-29-18
San Antonio, TX _78265-9705
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM Debtor 1 only C1 Contingent
QO Debtor 2 only 0 unliquidated
O Debtor 4 and Debtor 2 only C1 Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
M@ Check if this claim is for a community (1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MENo C1 Debts to pension or profit-sharing plans, and other similar debts
Oo Yes | Other. Specify Credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 23
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

 

Case number (if known)

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

4.1 :
4 ATG Credit Last 4 digits of accountnumber 0520 $11,000.00
Nonpriority Creditors Name ~
PO Box 14895 When was the debt incurred? 05-03-19
Chicago, IL 60614
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MF Debtor 1 only Oo Contingent
CI Debtor 2 only O Untiquidated
OO Debtor 1 and Debtor 2 only O Disputed
[1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is fora community MM student loans
debt Ol Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CJ Debts to pension or profit-sharing plans, and other similar debts
0 Yes C1 other. Specify eee
. a . Student loan (private) ee
41 .
5 ATG Cred it ee Last 4 digits of account number 0520 $17,000.00
Nonpriority Creditor's Name . ————Ar—r—
PO Box 4115 Concord When was the debt incurred? 03-20-00 _
Concord, CA 94524
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M pebtor 1 only O Contingent
CJ Debtor 2 only oO Unliquidated
C] Debtor 1 and Debtor 2 only QO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mf Check if this claim is for a. community I student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CI Debts to pension or profit-sharing plans, and other similar debts
C1 Yes D other. Specify
Student loan (private)
41 *
6 ATG Credit Last 4 digits of accountnumber 0520 $13,000.00
Nonpriority Creditor's Name
PO Box 14895 When was the debt incurred? 2000
Chicago, IL 60614
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
0 Debtor 2 only Oo Unliquidated
OO Debtor 4 and Debtor 2 only oO Disputed
At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wi Check if this claim is for a. community MI student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
RE No D1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes C1 other. Specify
Student loan (private)
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 23
Best Case Bankruptcy
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

+' ATG Credit

Nonpriority Creditor’s Name

PO Box 4115

Concord, CA 94524

Number Street City State Zip Code

Who incurred the debt? Check one.

a Debtor 1 only

C1 Debtor 2 only

C Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

@ check if this claim is for a community
debt
Is the claim subject to offset?

Bo
O yes

3 ATG Credit
~ “Nonpriorily Creditors Name
PO Box 14895

Chicago, IL 60614
Number Street City State Zip Code

Who incurred the debt? Check one.

CJ Debtor 4 only

C1 Debtor 2 only

a Debtor 1 and Debtor 2 only

1 Atleast one of the debtors and another

Check if this claim is for a community
debt
Is the claim subject to offset?

HENo
Oi Yes

 

9 ATG Credit
Nonpriority Creditors Name
PO Box 14895

Chicago, IL 60614
Number Street City State Zip Code

Who incurred the debt? Check one.
CI Debtor 4 only

D1 Debtor 2 only

Mf Debtor 1 and Debtor 2 only

0 Atiteast one of the debtors and another

 

 

 

Ml check if this claim is for a community

Case number (if known)

Last 4 digits of account number 0520 $17,000.00
When was the debt incurred? 03-20-18

As of the date you file, the claim is: Check all that apply

C Contingent

01 unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
Mf Student loans

0 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

LJ Debts to pension or profit-sharing plans, and other similar debts

oO Other. Specify . . ek .
__. Student loan (private)

Last 4 digits of account number 0520 a . $1 0,382.00
When was the debt incurred? 03-1 8-1 2 oo

As of the date you file, the claim is: Check all that apply

Oo Contingent
01 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

@ student loans

O Obligations arising out of a separation agreement.or divorce that you did not
teport as priority claims

D1 Debts to pension or profit-sharing plans, and other similar debts

Oi other. Specify

 

Student Loan (private)

Last 4 digits of account number 0520 $10,253.00

 

When was the debt incurred? Unknown

As of the date you file, the claim is: Check all that apply

O Contingent
O Unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

am Student loans

 

 

debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MENo D1 Debts to pension or profit-sharing plans, and other similar debts
C1 ves O other. Specify
Student loan (private)
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 23

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Case number (if known)

 

 

 

 

 

 

 

 

 

 

42 : :
0 BVRCV Professional Claims Last 4 digits of account number 5839 $200.00
Nonpriority Creditor's Name ~
PO Box 9060 When was the debt incurred? 04-29-19
Hicksville, NY 11801 .
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 1 only 0 Contingent
O1 Debtor 2 only DO unliquidated
OO Debtor 1 and Debtor 2 only Oo Disputed
(1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
W@ check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
WE No D1 debts to pension or profit-sharing plans, and other similar debts
0 yes HH other. Specify Credit Card _ __
42 |
1 | C-Tech a _ _____ Last 4 digits of account number 1975 $20.00
Nonpriority Creditor's Name oo :
PO Box 402 When was the debt incurred? 06-12-19
-Mount Sinai, NY 11766 __ __
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 1 only O1 contingent
C1 Debtor 2 only C1 unliquidated
OC Debtor 1 and Debtor 2 only C1 Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl Check if this claim is fora community C1 student foans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MENo C] Debts to pension or profit-sharing plans, and other similar debts
oO Yes || Other. Specify Medical _
4.2 .
2 Capital One Bank Last 4 digits of account number 4047 $600.00
Nonpriority Creditor's Name
PO Box 12914 When was the debt incurred? 05-2019
Norfolk, VA 23541
Number Street City State Zip Code As of the date you file, the clalm Is: Check ail that apply
Who incurred the debt? Check one.
C1 debtor 1 only QD Contingent
BM Debtor 2 only (J Untiquidated
1 Debtor 1 and Debtor 2 only O1 Disputed
CJ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl Check if this claim is fora community C1 Student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
fs the claim subject to offset? report as priority claims
no O Debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify Credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 23
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor 1 Aneala Lance
Debtor2 Charles Richardson

 

 

Case number (if known)

 

 

 

 

 

 

 

 

4.2 .
3 Capital One Bank Last 4 digits of account number 4067 $2,000.00
Nonpriority Creditor's Name , “
PO Box 12914 When was the debt incurred? 05-23-19
Norfolk, VA 23541 _
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 1 only O1 Contingent
C1 Debtor 2 only 0 unliquidated
DE Debtor 1 and Debtor 2 only OQ disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
@ check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo C1 Debts to pension or profit-sharing plans, and other similar debts
01 ves M other. Specify Creditcard
4.2 : .
‘4 Capital Services ____ Last 4 digits of account number 4147 $694.00
Nonpriority Creditor's Name ore nena me nce
PO Box 104971 When was the debt incurred? 04-06-14
Greenville, SC 29603 |
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 1 only © Contingent
(1 Debtor 2 only 0 untiquidated
[1] Debtor 1 and Debtor 2 only Ci pisputed
C1 Atiteast one of the debtors and another Type of NONPRIORITY unsecured claim:
ME Check if this claim is for a community (1 student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Ino 0 Debts to pension or profit-sharing plans, and other similar debts
O yes ME other. Specify Credit card
——4
4.2 | .
5 Comenity Bank Last 4 digits of accountnumber 6779 $1,000.00
Nonpriority Creditors Name —
PO Box 1479 When was the debt incurred? 2018
Lombard, IL 601438
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
IE pebtor 1 onty C1 contingent
C1 Debtor 2 only CJ untiquidated
(1 Debtor 1 and Debtor 2 only Cl pisputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured clalm:
@ check if this claim is for a community (1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No CO Debts to pension or profit-sharing plans, and other similar debts
DF Yes MI other. Specify Credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 23
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

4? Commenity Bank/Ashley S.

Nonpriority Creditor’s Name
PO Box 659705

San Antonio, TX 78265
Number Street City State Zip Code

Who incurred the debt? Check one.

C1 Debtor 1 only

DO Debtor 2 only

MB Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

Wf Check if this claim is for a community

Case number (if known)

Last 4 digits of accountnumber 5424 $599.00
When was the debt incurred? 03-18-18

As of the date you file, the claim is: Check all that apply

O Contingent
C1 unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

QO student toans

 

 

 

 

 

 

 

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes Ml other. Specify Credit card ; _
4.2 :
7: GonEdison _—__ Last 4 digits of account number 0022 $23.00
Nonpriority Creditor's Name a
JAF Station When was the debt incurred? 09-18-18 a
PO Box 1702 :
_New York, NY 10416-1702
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
5 Debtor 1 only O Contingent
Debtor 2 only C1 untiquidated
Ml Debtor 1 and Debtor 2 only a] Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl Check if this claim is for a community C1 student loans
debt O Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hno C1 Debts to pension or profit-sharing plans, and other similar debts
0D Yes Mi other. Specify Electric bill
4.2 :
‘gs. Con Edison Last 4 digits of account number 0022 $1,845.00
Nonpriority Creditor’s Name —
JAF Station When was the debt incurred? Unknown
PO Box 1702
New York, NY 10116-1702
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
0
o Debtor 1 only Oi contingent
Debtor 2 only 0 Unliquidated
MM Debtor 4 and Debtor 2 only C pisputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
WM Check if this claim is for a community C1 student toans
debt 01 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE no O Debts to pension or profit-sharing plans, and other similar debts
C1 Yes @ other. Specify Light bill
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 11 of 23
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

4.2
9 Convergent
“Nonpriority Creditor's Name
PO Box 1280

_Oaks, PA 19456
Number Street City State Zip Code

Who incurred the debt? Check one.
C1] Debtor 1 only

WE pebtor 2 only
0 Debtor 1 and Debtor 2 only
0 Atleast one of the debtors and another

Ml Check if this claim is fora community
debt
Is the claim subject to offset?

Mino
C1 ves

43 |
0 Convergent
'"Nonpriority Creditors Name
PO Box 1280
Oaks, PA 19456

Number Street City State Zip Code
Who incurred the debt? Check one.

OO Debtor 1 only

@ Debtor 2 only
CO] Debtor 1 and Debtor 2 only
DO Atieast one of the debtors and another

ME check if this claim is for a community

Case number (if known)

Last 4 digits of accountnumber 0291 $2,000.00
When was the debt incurred? 05-04-19

As of the date you file, the claim is: Check all that apply

oO Contingent
D1 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts
H other. Specify Credit card

Last 4 digits of account number 81 78 $1,500.00
When was the debt incurred? 05-04-1 9

As of the date you file, the claim is: Check all that apply

oO Contingent
oO Unliquidated

O1 disputed
Type of NONPRIORITY unsecured claim:

C1 Student loans

 

 

 

 

 

 

 

 

 

 

debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wino O Debts to pension or profit-sharing plans, and other similar debts
(1 Yes I other. Specify Phone —_
4.3 . :
{ Elder Plan Medical Claims Last 4 digits of account number 8901 $80.00
Nonpriority Creditors Name —_— —
745 64th Street When was the debt incurred? 02-08-17
Brooklyn, NY 11220
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
5 Debtor 1 only Oo Contingent
Debtor 2 only 1 unliquidated
Ml Debtor 1 and Debtor 2 only O Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl Check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No D1 Debis te pension or profit-sharing plans, and other similar debts
0 ves M other. Specify Elder plan
Official Form 106. E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 12 of 23

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

 

Case 1-19-44954-ess

Debtor1 Aneala Lance
Debtor2 Charles Richardson

 

 

 

 

Doc1 Filed 08/16/19 Entered 08/16/19 12:22:20

Case number (if known)

 

 

 

 

 

 

4.3 :
2 Emergency Medical Srvc Last 4 digits of account number 4253 $1,561.00
Nonpriority Creditor's Name - ~ ~
PO Box 27137 When was the debt incurred? 12-01-18
New York, NY 10087
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 4 only oO Contingent
BF Debtor 2 only CD unliquidated
C1 Debtor 1 and Debtor 2 only U1 disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
WM Check if this claim is for a. community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C] Debts to pension or profit-sharing plans, and other similar debts
C1 ves MF other. Specify Ambulance oo
4.3 . .
3 First Premier Bank ____ Last 4 digits of account number 1452 $2,000.00
Nonpriority Creditor's Name ~ 7 —
3820 N. Louise Ave When was the debt incurred? 02-12-19 |
‘Sioux Falls, SD 57107 _ _
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only C1 Contingent
C1 Debtor 2 only Oo Unliquidated
OO Debtor 1 and Debtor 2 only O Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is for a community (1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No C1 Debts to pension or profit-sharing plans, and other similar debts
yes Mt other. Specify Credit card
4.3 .
4 Home First Last 4 digits of account number" 5301 - $2,500.00
Nonpriority Creditor's Name
6323 7th Avenue When was the debt incurred? 04-05-19

Brooklyn, NY 11226
Number Street City State Zip Code

Who incurred the debt? Check one.
O Debtor 4 only

MR pebtor 2 only

U1 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

MM check if this claim is for a community
debt
Is the claim subject to offset?

Mi no
C1 yes

 

As of the date you file, the claim is: Check all that apply

oO Contingent
01 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

O1 student foans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify Medical surplus

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 13 of 23
Best Case Bankruptcy
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2, Charles Richardson

 

 

Case number (if known)

 

 

 

4.3 :
5 Laurelton Heart Specialst Last 4 digits of account number 4635 $700.00
Nonpriority Creditor's Name ~
PO Box 29 When was the debt incurred? 04-18-19
Roslyn, NY 11576 |
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MH Debtor 1 only O contingent
O1 Debtor 2 only C1 unliquidated
C] Debtor 1 and Debtor 2 only O pisputed
1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is fora community C1 Student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No O Debts to pension or profit-sharing plans, and other similar debts
O Yes @ other. Specify Clinic ee .
4.3 :
6 Long Island Endodontics Last 4 digits of accountnumber 0579 $100.00
Nonpriority Creditors Name ee
141 Franklin Place When was the debt incurred? 05-31-19 _.
Woodmere, NY 11598
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 1 only D1 Contingent
1 Debtor 2 only [J Untiquidated
C1 Debtor 1 and Debtor 2 only OQ disputed
DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is for a community C1 student toans
debt Oj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hno C1 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes WM other. Specify Dental .
4.3

 

 

7 Midland Credit Management
Nonpriority Creditor's Name
PO Box 51319

Los Angeles, CA 90051
Number Street City State Zip Code

Who incurred the debt? Check one.

 

WW debtor 4 only

C1 Debtor 2 only

C1] Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

I Check if this claim is fora community

Last 4 digits of accountnumber 9376 $285.00
When was the debt incurred? 03-18-16

As of the date you file, the claim is: Check all that apply

U1 Contingent
Oo Untiquidated

O Disputed
Type of NONPRIORITY unsecured claim:

DO student leans

 

 

debt CQ Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Ino 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes a Other. Specify Credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 14 of 23

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Case number (if known)

 

 

 

 

 

 

 

 

 

 

43 : +
8 National Grid Last 4 digits of account number 8915 $20.00
Nonpriority Creditor's Name
89-67 162nd Street When was the debt incurred? 07-01-19
Jamaica, NY 11432
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 4 ont
Oo ebtor 7 only oO Contingent
f
Debtor 2 only 0 unliquidated
Bi Debtor 1 and Debtor 2 only oO Disputed
D Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is fora community C1 Student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNno O Debts to pension or profit-sharing plans, and other similar debts
0 ves WH other. Specify Utility (gas) bill
4.3 | . .
.g | Nationwide Recovery Srvc Last 4 digits of account number 0454 $800.00
Nonpriority Creditor's Name
545 Winman Street When was the debt incurred? 11-26-18
Cleveland, TN 37311
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml Debtor 1 only oO Contingent
CJ Debtor 2 only ( Untiquidated
CO Debtor 1 and Debtor 2 only O pisputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
@ check if this claim is fora. community C1 student toans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
fs the claim subject to offset? report as priority claims
MNo C1 Debts to pension or profit-sharing plans, and other similar debts
C1] ves MW other. Specity School
4.4 .
6 New York Presbyterian Last 4 digits of account number 0786 $25.00
Nonpriority Creditors Name —
PO Box 9126** When was the debt incurred? 01-16-19
New York, NY 10087
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O debtor 1 only OQ Contingent
MI Debtor 2 only C1 Uniiquidated
(1 Debtor 1 and Debtor 2 onty C1 disputed
(1 At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
MI check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No CO] Debts to pension or profit-sharing plans, and other similar debts
LJ Yes lM other. Specify Hospital
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 15 of 23

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

+4 North Shore

Nonpriority Creditor’s Name
PO Box 9060

Hicksville, NY 11802
Number Street City State Zip Code

Who incurred the debt? Check one.

WE pebtor 1 only

C1 Debtor 2 only

C1] Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

ll check if this claim is fora community
debt
Is the claim subject to offset?

a No
Cl yes

2 | North Shore Medical Group

, Nonpriority Creditors Name
PO Box 33720

Detroit, MI 48232

Number Street City State Zip Code
Who incurred the debt? Check one.

 

WF Debtor 1 only

O Debtor 2 only

D Debtor 1 and Debtor 2 only

OC Atleast one of the debtors and another

W check if this claim is for a community
debt
{ts the claim subject to offset?

Hino
O ves

Case number (if known)

Last 4 digits of account number 5839 $300.00
When was the debt incurred? 03-14-19

As of the date you file, the claim is: Check all that apply

0 Contingent
O Untiquidated

C) Disputed
Type of NONPRIORITY unsecured claim:

O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

ED Debts to pension or profit-sharing plans, and other similar debts

WM other. Specity Hospital

Last 4 digits of account number 5839 $1 50.00

When was the debt incurred? 02-09-18

As of the date you file, the claim is: Check all that apply

U1 Contingent
D1 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C) student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

WF other. Specify Hospital

 

 

 

 

3 Northwell Health
Nonpriority Creditor's Name
PO Box 27684

New York, NY 10087
Number Street City State Zip Code

Who incurred the debt? Check one.

 

Mf debtor 1 only

CL Debtor 2 only

Di debtor 4 and Debtor 2 only

0 Atleast one of the debtors and another

ME check if this claim is for a community

Last 4 digits of account number 8423 $70.00

When was the debt incurred? 05-10-19

As of the date you file, the claim is: Check all that apply

D1 Contingent
OO unliquidated

oO Disputed
Type of NONPRIORITY unsecured clalm:

D Student loans

 

 

debt O Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
No C1 Debts to pension or profit-sharing plans, and other similar debts
1 ves Ml other. Specify Hospital
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims . Page 16 of 23

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Case number (if known)

 

 

 

 

 

 

4.4
4 Northwell Health Last 4 digits of accountnumber 0120 $55,000.00
Nonpriority Creditor's Name ~ .
PO Box 9001 When was the debt incurred? 02-09-18
Melville, NY 11747 :
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM Debtor 1 only C1 Contingent
C1 Debtor 2 only DO unliquidated
C1 Debtor 1 and Debtor 2 only D bDisputea
0 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is for a. community CI Student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino 0) Debts to pension or profit-sharing plans, and other similar debts
01 yes MM other. Specify Hospital ;
(4.4 .
5 NYC Fire Dept. EMS Last 4 digits of account number 4253 $2,000.00
Nonpriority Creditors Name — —
PO Box 2518 When was the debt incurred? 11-10-18
Brooklyn, NY 1120200
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 4 only 1 contingent
C1 Debtor 2 only O untiquidated
1 Debtor 1 and Debtor 2 only C1 Disputed
DO Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is fora community — [J student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes a Other. Specify Fire Dept. EMS
44
6 OcLI Last 4 digits of account number 8883 $100.00
Nonpriority Creditors Name ~—
825 East Gate Bivd. When was the debt incurred? 06-01-18

Suite 111
Garden City, NY 11530
Number Street City State Zip Code

Who incurred the debt? Check one.

WH pebtor 1 only

DO Debtor 2 only

U1 Debtor 1 and Debtor 2 only.

C1 Atteast one of the debtors and another

WA Check if this claim is for a community
debt
fs the claim subject to offset?

Ml No
C1 ves

 

As of the date you file, the claim is: Check all that apply

QO Contingent
C1 untiquidated

oO Disputed
Type of NONPRIORITY unsecured claim:
(3 student toans

oO Obligations arising out of a separation agreement or divorce that you did not :
report as priority claims ~

(J Debts to pension or profit-sharing plans, and other similar debts

M@ other. Specify Eye clinic

 

Official Form 106 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 17 of 23
Best Case Bankruptcy
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Case number (if known)

 

 

 

 

 

 

 

 

 

 

44
7 PCB Last 4 digits of account number 6738 $852.00
Nonpriority Creditors Name _ ~
PO Box 9060 When was the debt incurred? 02-09-18
Hicksville, NY 11802 _
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH pebtor 1 only oO Contingent
C1 Debtor 2 onty C1 untiquidated
C1 Debtor 1 and Debtor 2 only 0 bisputed
CI Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
IE check if this claim is fora community 1 student toans
debt i Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wino C1 Debts to pension or profit-sharing plans, and other similar debts
O ves Wl other. Specify _. |
44.
8 PCB~ _. _ _ Last 4 digits of accountnumber 6738 $900.00
Nonpriority Creditors Name ~ ~~
PO Box 9060 When was the debt incurred? 04-23-19
Hicksville, NY11802_
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& Debtor 1 only oO Contingent
D1 Debtor 2 only 01 Uniiquidated
C1 Debtor 1 and Debtor 2 only CJ pisputed
DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Il Check if this claim is for a. community (1 Student oans
debt 0 Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No O Debts to pension or profit-sharing plans, and other similar debts
C] ves M@ other. Specify Hospital oo
44
9 PCB _____ Last 4 digits of accountnumber 7562 $15.00
Nonpriority Creditor's Name
PO Box 9060 When was the debt incurred? 05-14-19
Hicksville, NY 11802
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only C1 contingent
C1 Debtor 2 only 0 untiquidatea
Ml Debtor 1 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
MM Check if this claim is for a community C1 Student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ME No 0 Debts to pension or profit-sharing plans, and other similar debts
Cves Ml other. Specify Clinic
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 18 of 23
Best Case Bankruptcy

Software.Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor 1 Aneala Lance
Debtor 2 Charles Richardson

 

Case number (if known)

 

 

 

 

 

 

 

 

45 :
0 Portfolio Recovery Assoc. Last 4 digits of account number 0790 $400.00
Nonpriority Creditor's Name
Care Credit When was the debt incurred? 03-12-19
PO Box 12914
Norfolk, VA 23541
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
x Debtor 1 only Oo Contingent
O Debter 2 only C1 unliquidated
C1 Debtor 1 and Debtor 2 only O1 disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
WM check if this claim is for a. community C1 student toans
debt (1 Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Ez No LJ Debts to pension or profit-sharing plans, and other similar debts
yes WH other. Specify Credit Card 7 ;
14.5 . :
1 Professional Claim Bureau Last 4 digits of account number 8590 $50.00
, Nonpriority Creditors Name oO ~ ~ oe
PO Box 9060 When was the debt incurred? 04-08-19-8
Hicksville, NY 11802
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 1 only C Contingent
C1 Debtor 2 only O unliquidated
(1 Debtor 1 and Debtor 2 only (1 Disputed
(1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi check if this claim is for a. community (1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino O Debts to pension or profit-sharing plans, and other similar debts
yes M@ other. Specify Clinic
4.5 ‘ :
2 Professional Claim Bureau Last 4 digits of account number 6738 $1,000.00
Nonpriority Creditor's Name —————
PO Box 9060 When was the debt incurred? 03-19-19

Hicksville, NY 11802
Number Street City State Zip Code

Who incurred the debt? Check one.

a Debtor 1 only

C1] Debtor 2 only

D1 Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

WM check if this claim is for a community
debt
Is the claim subject to offset?

Eno
0 Yes

As of the date you file, the claim is: Check all that apply

Contingent *
oO Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

CJ student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

I other. Specify Hospital

 

Official Form 106 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 19 of 23
Best Case Bankruptcy
 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debitor1 Aneala Lance
Debtor 2. Charles Richardson

45

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

3; Professional ClaimsBureau Last 4 digits of accountnumber 2236 $50.00
Nonpriority Creditor's Name “
PO Box 9060 When was the debt incurred? 11-30-18
Hicksville, NY 11802
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Oo 1 onl
o Debtor 1 only 0 Contingent
Debtor 2 only oO Untiquidated
Ml Debtor 1 and Debtor 2 only Ol Disputed
U1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
MI check if this claim is for a community C1 student loans
debt (1 obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
| Yes nm Other. Specify Hospital _ _
las |
14, Queens Emergency Medical _ Last 4 digits of accountnumber 5177 $1,600.00
Nonpriority Creditors Name 7 ~ ~~
5645 Main Street When was the debt incurred? 11-06-18
Flushing, NY 11355 0
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml bebtor 1 only oO Contingent
C1 Debtor 2 only D1 Untiquidated
C1 Debtor 1 and Debtor 2 only C1 pisputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is fora community [1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
WE No C1 Debts to pension or profit-sharing plans, and other similar debts
C Yes Ml other. Specify Ambulette service
45
5 Queens Human Resource Last 4 digits of accountnumber 546N ; $3,000.00
Nonpriority Creditors Name —
92-31 Union Hall Street When was the debt incurred? 03-10-18
Jamaica, NY 11433
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only o Contingent
Debtor 2 only 1 unliquidated
a Debtor 1 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
ME check if this claim is for a community C1 student loans
debt C obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
a No CJ Debts to pension or profit-sharing plans, and other similar debts
C1 ves WI other. Specify Loan from Welfare-One Shot Deal
Official Form 106 E/F Schedule EJF: Creditors Who Have Unsecured Claims Page 20 of 23
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

 

 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor? Aneala Lance
Debtor2 Charles Richardson

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

4.5 . : .
6 Queens Village Dialysis Last 4 digits of accountnumber 6272 _ $20,266.00
Nonpriority Creditor's Name “ ~
222-02 Hempstead Avenue When was the debt incurred? 06-07-19
Queens Village, NY 11429
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi Debtor 1 only oO Contingent
CI Debtor 2 only C1 Untiquidated
C1 Debtor 1 and Debtor 2 only 0 Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wi check if this claim is for a. community (1 student oans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
0 ves MH other. Specify Clinic/Medical _
45 : :
‘7 : Quest Diagnostics oe Last 4 digits of accountnumber 6444 $200.00
Nonpriority Creditor's Name : oe
PO Box 740985 When was the debt incurred? 01-07-19
Cincinnati, OH 45274 ;
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
mi Debtor 1 only oO Contingent
C1 Debtor 2 only 0 unliquidated
0 Debtor 1 and Debtor 2 only (1 pisputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is for a community (1 Student loans
debt / Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no O Debts to pension or profit-sharing plans, and other similar debts
0 Yes MI other. Specify Hospital/Clinic
4.5
8 Recovery Management Srvc Last 4 digits of account number 3669 $5,000.00
Nonpriority Creditor's Name ;
PO Box 505 When was the debt incurred? 10-21-18
Linden, Ml 48454
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MF debtor 1 only U1 Contingent
1 Debtor 2 only O Unliquidated
* (1 Debtor 1 and Debtor 2 only Ol Disputed
CI Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
WM check if this claim is for a community MM student loans
debt CJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No D1 Debts to pension or profit-sharing plans, and other similar debts
0 ves CZ other. Specify
Student loan
Official. Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 21 of 23

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Case number (if known)

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

45
9 Recovery Management Srve Last 4 digits of account number 7686 $4,000.00
Nonpriority Creditor’s Name
PO Box 505 When was the debt incurred? 02-18-18
Linden, MI 48451
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
ME debtor 1 only Oo Contingent
0 Debtor 2 only C1 untiquidated
C1 Debtor 1 and Debtor 2 only 0 Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
a Check if this claim is fora community = Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HI No C1 Debts to pension or profit-sharing plans, and other similar debts
O yes D other. Specify Le. . .
— ce Student loan we ee
46 |
Oo | Wakefield & % Assoc. Last 4 digits of account number 6993 $1,500.00
Nonpriority Creditors Name ~~
PO Box 58 When was the debt incurred? 44-27-18
Fort Morgan, CO 80701-4000
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
CJ Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only C1 pisputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is for a community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino O debts to pension or profit-sharing plans, and other similar debts
C1 ves MI other. Specity Fire department ambulance
4.6 :
1 Wakefield & Associates Last 4 digits of accountnumber 4253 $2,000.00
Nonpriority Creditor's Name "
PO Box 58830 When was the debt incurred? 05-08-19 ;
Fort Morgan, CO 80701
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml Debtor 1 only oO Contingent
C1 Debtor 2 only CD Untiquidated
(1 Debtor 1 and Debtor 2 only 0 disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
@ check if this claim is for a community C1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mino DO petts to pension or profit-sharing plans, and other similar debts
DO Yes I other. Specify Ambulance
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 22 of 23
Best Case Bankruptcy
 

 

 

 

Case 1-19-44954-ess

Debtor1 Aneala Lance
Debtor2 Charles Richardson

o Woman Within

“Nonpriority Creditor's Name

PO Box 659728

San Antonio, TX 78265-9728
Number Street City State Zip Code

Who incurred the debt? Check one.
WE pebtor 1 only

O Debtor 2 only

0 Debtor 1 and Debtor 2 only

C Atieast one of the debtors and another

I Check if this claim is for a community
debt
Is the claim subject to offset?

am No
O Yes

List Others to Be Notified About a Debt That You Already Listed

Doc1 Filed 08/16/19 Entered 08/16/19 12:22:20

Case number (if known)

6779 $900.00

Last 4 digits of account number

01-02-16

When was. the debt incurred?

As of the date you file, the claim is: Check all that apply

O Contingent
D0 untiquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

C1 student toans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

Mf other. Specify Credit card

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to coffect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be

notified for any debts in Parts 1 or 2, do not fill out or submit this page.

tite Add the Amounts for Each Type of Unsecured Claim . ; / ae
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

 

 

 

 

Total Claim
. 6a. Domestic support obligations 6a. $ 0.00
Total — ~
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 17,338.00
# 6c. Claims for death or personal injury while you were intoxicated 6c. $ ~— 0.00 :
6d. Other. Add all other priority unsecured claims. Write that amounthere. 6d. $ — 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 17,338.00
Total Claim
6f. Student loans Gf. $ 87,635.00
6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. piner. Add all other nonpriority unsecured claims. Write that amount 6i. $ _ 124,625.00
6]. Total Nonpriority. Add lines 6f through 6i. 6. $ 212,260.00

Official Form 106 E/F
Software Copyright {c} 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

Page 23 of 23
Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Fill in this information to identify your case:

Debtor 1 Aneala Lance

; First Name Middle Name Last Name
f .

; Debtor 2 Charles Richardson .

(Spouse if, filing) First Name Middle Name Last Name

1

' United States Bankruptcy Court for the: © EASTERN DISTRICT OF NEW YORK
ee

| case number
(if known) (1 Check if this is an

|
|
L . . . . amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. {f two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wl No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C1] Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts

and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code a

24

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3 _

Name

Number Street

City State ZIP Code
24

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

 

Fill in this information to identify your case:

Debtor 1 Aneala Lance .

First Name Middie Name Last Name
Debtor 2 Charles Richardson .
{Spouse if, filing) First Name Middte Name Last Name

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number
(if known) (] Check if this is an

amended filing

Official Form 106H
Schedule H: Your Codebtors 42/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

MNo
0 Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

I No. Go to line 3.
C1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor & Column 2: The creditor to whom you: owe. the debt
Name; Number, Street, City, State and ZIP Code : Check all'schedutes that apply:
3.1 O Schedule D, line _.
Name C Schedule E/F, line
C1 Schedule G, line
Number Street
City State ZIP Code
[3.2 O Schedule D, line
Name O) Schedule E/F, fine
CJ Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Haar uenucuieeimek enim cla: come

 

Debtor 1 Aneala Lance _ Check if this is:
(J Anamended filing
Debtor 2 Charles Richardson {1 Asupptement showing postpetition chapter

(Spouse, if filing) 13 expenses as of the following date:

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK MM /DD/YYYY

Case number
(lf known)

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

EERHEME Describe YourHousehold . . . . _.

1. 1s this a joint case?
01 No. Go to line 2.
Mf Yes. Does Debtor 2 live ina separate household?

HiNo
D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? Mi No

 

 

 

 

Do not list Debtor 1 and OyYes, Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent............. Debtor 1 or Debtor 2 age live with you?
| int |

Do not state the [1 No
dependents names. 0 Yes

C1 No

O Yes

No

O Yes

CINo

C1 Yes

3. Do your expenses include Mi No

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. $ 2,075.00

 

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ . 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
 

Debtor 1

Debtor2 Charles Richardson

6.

ON

11.
12.

13.
14.
15.

16.

17.

18.
19.

20.

21.
22.

23.

24.

Official Form 106J

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Aneala Lance

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. $ 0.00
6b. Water, sewer, garbage collection 6b.. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ * 0.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies “ 7. $ 492.00
Childcare and children’s education costs 8. $ _ 0.00
Clothing, laundry, and dry cleaning 9. $ - 120.00
Personal care products and services 10. $ 0.00
Medical and dental expenses 11. $ ; ~ 0.00
Transportation. include gas, maintenance, bus or train fare. ~ -
Do not include car payments. a _ 0.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14. $ — ~ 0.00
Insurance. ~ :
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $
15b. Health insurance 15b. $
15c. Vehicle insurance 15. $ 0”
15d. Other insurance. Specify: _ 15d. $
Taxes. Do not include taxes deducted from your pay or included in lines 4or 20. —
Specify; ee
installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0,00
17c. Other. Specify: 17. $ 0.00
17d. Other. Specify; ~ 17d. $ — . 0.00
Your payments of alimony, maintenance, and support that youdid notreportas i : . —
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106). 185 ___ 9,00
Other payments you make to support others who do not live with you. $ 0.00
Specify: _ 19. ee
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ - 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ — 7 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ oo 0.00
20e. Homeowner's association or condominium dues 20e. $ —— 0.00
Other: Specify: 21. +9 0,00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 2,387.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $ oO
22c. Add line 22a and 22b. The result is your monthly expenses. $ —_ ~~ 2,387.00
Calculate your monthly net income. —~
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. $ 2,563.00
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,387.00
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c. | $ 176.00

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?
MNo.

 

C1 Yes. | Explain here:

Schedule J: Your Expenses

page 2
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Fill in this information to identify your case:

Debtor 1 Aneala Lance

First Name ~ Middle Name Last Name
Debtor 2 Charles Richardson. - -
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number
_ (if known)

Official Form 106Dec
Declaration About an Individual Debtor's Schedules

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,

C1] Check if this is an
amended filing

12/15

concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

( No

Ml Yes. Nameofperson Walter H. Boxer - We The People of 14th Street Attach Bankruptcy Petition Preparer’s Notice,

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 
     

Declaration, and Signature (Official Form 119)

 

  

 

Apel $

have. x (has Th schestte —

 

 

Xx
Anéala Lance ‘6trarles Richardson
Signature of Debtor 1 Signature of Debtor 2
Date glzle Date R/2H¢
¥ rT me
/ /
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC -~ www.bestcase.com

Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Fill in this information to identify your case:

Debtor 4 Aneala Lance -
First Name Middle Name Last Name

Debtor 2 Charles Richardson . /

{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © EASTERN DISTRICT OF NEW YORK

Case number _ .
{if known) O Check if this is an

amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

GEXSHMM Give Details About Your Marital Status and Where You Lived Before . _ ee

1... What is your current marital status?

HM Married
[Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M No

O Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior‘Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
: lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

HM No
 Yes.-Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Part 2 Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
MH Yes. Fill in the details.

      

For fast calendar year: Ml Waces. commissions $38,000.00 (1 Wages, commissions,
(January 1 to December 31, 2018 ) bonuses, tips ‘ bonuses, tips

U1 Operating a business C1 Operating a business

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Debtor 1
Debtor2 Charles Richardson

For the calendar year before that:
(January 1 to December 31, 2017 )

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Aneala Lance
Case number (if known)

Debtor 2

Sources of income
Check ail that apply.

Debtor 1

Sources of income
Check ail that apply.

Gross income
(before deductions
and exclusions)

$0.00

Gross income
(before deductions and
exclusions)

$37,000.00 () Wages, commissions,

Mf Wages, commissions,
bonuses, tips

bonuses, tips

QD Operating a business CO Operating a business

Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of ofher income are alimony; child support, Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery

 

 

winnings. !f you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

(1 No
M Yes. Fill in the details.

Debtor 1 3
Sources of income
Describe below.

 

Gross income from
each source

(before deductions and
exclusions)

Debtor2 |.
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

 

 

 

 

 

 

From January 1 of current year until Social Security $8,408.00 Social Security $7,432.00
the date you filed for bankruptcy: Benefits Benefits

$0.00 Retirement Income $3,128.00
For last calendar year: Social Security $0.00 Social Security $7,432.00
(January 1 to December 31,2018) — Benefits Benefits

$0.00 Retirement Income $3,128.00
For the calendar year before that: = Social Security $0.00 Social Security $7,432.00
(January 1 to December 31,2017) — Benefits Benefits

$0.00 Retirement Income $3,128.00

 

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

CL] No.

individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

D1 no.
CD ves

Go to fine 7.
List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C1 No.
lM Yes

Go to line 7.
List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony, Also, do not include payments to an

attorney for this bankruptcy case.

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

page 2
Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance

Debtor2 Charles Richardson Case number (if known)
Creditor's Name. and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe
NY Presbyterian $0.00 $1,652.00 0 Mortgage
525 East 68th Street O car
New York, NY 10065 CJ Credit Card

identify Legal Actions, Repossessions, and Foreclosures

01 Loan Repayment
C1] Suppliers or vendors

M@ Other Hospital

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.

M No
O Yes. List all payments to an insider.
Insider's Name and Address — Dates of payment Total amount Amount you Reason for this payment

paid still owe

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.

MM No
Yes. List all payments to-an insider
Insider's Name and Address Dates of payment Total amount Amount you _—_— Reason for this payment

paid stillowe Include creditor's name

 

   

        

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.
M No
CE] Yes. Fill in the details.
Case title ( ‘Nature: of the case Court.or agency Status of the case
Case number “
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.
Mi No. Go to line 11.
[CJ Yes. Fill in the information below.
Creditor Name and Address cribs the Property “ Date:
Explain: what happened
41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
M No
[J Yes. Fill in the details.
action the creditor took
42. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?
M@ No
O Yes
Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson Case number (if known)

(EEG List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

@ No

1 Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
M@ No
OsYes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed

Charity’s Name

Address (Number, Street, City, State and ZIP Code)

GEnkHa List CertainLosses__

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

M No
{1 Yes. Fill in the details.
Describe the property you lost and Describe any insurance coverage:for the loss Date of your Value of property

how the loss occurred loss fost

Include the amount that insurance has paid: List pending
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers _.
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

 

Oh No

Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date. payment Amount of
Address transferred , or transfer was payment

Email or website address made

Person Who:-Made the Payment, if Not You
We The People 07-03-19 $549.00
233 West 14th Street .

New York, NY 10011

www.WTPNY.com

 

 

47. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyorie who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

      

H No
C1 Yes. Fill in the details.
:Person Who:Was Paid ‘Description and valu perty
“Address transferred :
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor 2 Charles Richardson ; Case number (if known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not

include gifts and transfers that you have already listed on this statement.

M@ No
Ol sYes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

419. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

M@ No
O Yes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units _ .

20. Within 14 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage

houses, pension funds, cooperatives, associations, and other financial institutions.

M No

(1 Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) ‘ moved, or transfer
transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M@ No
Cl Yes. Fill in the details.

Name of Financial Institution Who else had-access to-it? Describe:.the contents : Do you still
Address (Number, Street; City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code}

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M No
C1 Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still

   

, City; State and ZIP Code) to it? have it?

Address. (Number, Street, City; :
State and ZIP Code)

Address (Number, Str

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

Mi No
OO Yes. Fill in the details.

   

Hukiine Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

BM sEnvironmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtor1 Aneala Lance
Debtor2 Charles Richardson Case number (if known)

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

HM _ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental taw?

M No
[1 Yes. Fill in the details.

Name of site Governmental unit Environmental iaw, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

M No
OsYes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M No
Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business _
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

C1 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

C] A member of a limited liability company (LLC) or limited liability partnership (LLP)

OA partner in a partnership

C1 An officer, director, or managing executive of a corporation

CJ An owner of at least 5% of the voting or equity securities of a corporation

Ml No. None of the above applies. Go to Part 12.

C1] Yes. Check all that apply above and fill in the details below for each business.
. Describe the nature of the busi :

 
 
  
 

 
 
 
  

number
ecurity number or ITIN.

Employer Identific

‘Business Name:
Do not include

“Address =
“(Number, Street; City; State and ZIP Code) -

  

of accountant or bookk

Dates business:

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Me No

   

eye Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 6

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

a f
A the [ MLE
Debtor1 Aneala Lance & os
Debtor2 Charles Richardson “et ; , Case number (if known)
CA al i424 egloa———

are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, wt. 1519, and 471.

Carrel AC é WE 2 Suh Afetards n bho —

Signature of Debtor 1 Signature of Debtor 2

oe | SF 1a | owe 8/24 /7

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
MI No

O Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
[1 No

M@ Yes. Name ofPerson Walter H. Boxer - We The People of 14th Street _. Attach the Bankruptcy Petition Preparer's Notice, Declaration,
and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Fill in this information to identify ert Pere

 

Debtor 1 Aneala Lance

First Name Middle Name Last Name
Debtor 2 Charles Richardson
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number .
(if known) (1 Check if this is an

amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42115

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims oe ee

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information bel

    
 

Creditors Acima Credit Ml Surrender the property. MNo
name: 0 Retain the property and redeem it.

(] Retain the property and enter into a C1 Yes
Description of Bedroom furniture Reaffirmation Agreement.
property CJ Retain the property and [explain):
securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Lessor’s name: O No
Description of leased
Property: Cl Yes
Lessor's name: DJ No
Description of leased
Property: O Yes

Lessor's name:

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Docl1

Debtor1 Aneala Lance
Debtor2 Charles Richardson

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor’s name:
Description of leased
Property:

GukM SignBelow

Filed 08/16/19 Entered 08/16/19 12:22:20

Case number (if known)

[No
C1 Yes
O No
1 Yes
C1 No
1 Yes
C] No
O Yes
0 No

O Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property,that is subject to an unexpired lease.
Xx ADR nine
nn

Aneala Lance
Signature of Debtor 1

Date B/ af 14

Official Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

X Ch o20 [ZLthiheo

Charles Richardson
Signature of Debtor 2

Date » | 2f) F

Statement of Intention for Individuals Filing Under Chapter 7

page 2

Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

aR Mele ott ts elmo eee en aoe ECR cRUR RON UR eee

 

122A-1 Supp:

 

Debtor 1 Aneala Lance

Debtor 2 Charles Richardson Wi 4. There is no presumption of abuse
(Spouse, if filing)
United States Bankruptcy Court for the: Eastern District of New York Oz. polis wll be : no coon’ oe presurppnon or abuse

lo Calculation (Official Form 122A-2).
ase number .
(if known) C1 3. The Means Test does not apply now because of

qualified military service but it could apply later..

ao Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b){2) (Official Form 122A-1Supp) with this form.

 

Calculate Your Current Monthly Income

 

4. What i is your marital and filing status? Check one 2 only.
0 Not married. Fill out Column A, lines 2-11.

M@ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
: (J Married and your spouse is NOT filing with you. You and your spouse are:
C1 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

O Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare.under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are :
living apart for reasons that do not include evading the Means Test requirements. 11U.S.C § ee

 

 

 

2. Your gross. wages, salary, tips, bonuses, overtime, and commissions (before all

payroll deductions). $ 0.00 § 0.00

3. Alimony and maintenance payments. Do not include payments from a spouse if i
Pay pay p $ 0.00 ¢ 0.00

Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not :
filled in. Do not include payments you listed on line 3. $ 0.00 $§ 0.00 '

 

 

 

 

 

 

 

 

5. Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here ->$ 0.00 $ 0.00
6. Net income from rental and other real property
A Debtor 1
Gross receipts (before all deductions) $0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from rental or other real property $ 0.00 Copy here -> $ 0.00 $ 0.00
7. Interest, dividends, and royalties $ 0.00 § 0.00
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Devtor1 Aneala Lance

Debtor 2 Charlies Richardson ‘ Case number (if known)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $ 0.00

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you $ 0.00

For your spouse $ 0.00

9. Pension or retirement income. Do not include any amount received that was a
y $ 0.00 $ 391.00

benefit under the Social Security Act. iv
10. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments

received as a victim of a war crime, a crime against humanity, or international or

domestic terrorism. If necessary, list other sources.on a separate page and put the

  

 

 

total below.
- FoodStamps cn a $ «192.00 $ 0.00
a ce a cece a o $ 0.00
Total amounts from separate pages, if any. + $ $ 0.00
—— : ae . Tenn ee
; 11, Catculate your total current monthly income. Add lines 2 through 10 for | i _!
each column, Then add the total for Column A to the total for Column B. $ 1 92.00 + $ 391 -00 —$ ____ 583.00
— oo “Total current monthly
: income
[part 2: | Determine Whether the Means Test Applies to You
42. Calculate your current monthly income forthe year. Followthese steps: _
12a. Copy your total current monthly income from line11. Copy line 11 here=> ‘$ 583.00 :
oo
Ct
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b.;¢ __ 6,996.00

 

43. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
| |
Fill in the number of people in your household. 2 i

Fill in the median family income for your state and sizeofhousehold. 13. 1$

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

71,343.00

 

 

 

14. How do the lines compare?

44a. MM Line 12bis less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

Go to Part 3.
44b. (1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A-2.

Sign Below
By Ly. here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

Le x CA 4 hut we—

X
Aneala Lance Charles Richardson

Signature of Debtor 1 Signature f Debtor 2
ote 3/9] 9 a oie ALAA Y

9
MMe YY ( MM/BBYYYY¥Y" 7
If you chetked fine 14a, do NOT fill out or file Form 122A-2.

If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

 

 

Case 1-19-44954-ess Doc1 Filed 08/16/19 Entered 08/16/19°12:22:20 ~~

 

Fill in this information to identify the case:

Debtor 1 Aneala Lance ;

First Name Middie Name Last Name
Debtor 2 Charles Richardson
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number Chapter 7
{if known) °

Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,

imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attomeys and may not practice law or give you legal advice, including the following:

e whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

¢ whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

* — whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

¢ whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
e what tax consequences may arise because a case is filed under the Bankruptcy Code;

e whether any tax claims may be discharged;

« whether you may or should promise to repay debts fo a creditor or enter into a reaffirmation agreement;

* howto characterize the nature of your interests in property or your debts; or

« what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Walter H. Boxer - We The People of 14th Street has notified me of any maximum allowable
fee before preparing any document for filipg or accepting any fee.

RAL AND AL Date 3 (of IG

Signature of Debtor 1 acon sAeiee i receipt of this notiee~ MM/DD > |

Cher Litthoe— vate BZ l7/ | G

Signature of Debtor 2 acknowledging receipt of this notice MM/DDAYYYY

 

 

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1 .

Software Copyright (c) 1996-2079 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Debtori Aneala Lance
Debtor2 Charles Richardson ; Case number (if known)

Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, ! declare that:

« {ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

e — lormy firm prepared the documents listed. below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 170(h), and 342(b); and

° if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Walter H. Boxer - We The People of 14th

  

Street ve ee ee .
Printed name Title, if any Firm name, if it applies

233 West 14th Street

New York, NY 10011 Ce ee 212-633-2200 _ _
Number, Street, City, State & ZIP Code Contact phone

1 or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

if] Voluntary Petition (Form 101) iv] Schedule { (Form 106!) _| Chapter 11 Statement of Your Current Monthly
ae _ Income (Form 122B
vi Statement About Your Social Security Numbers iv} Schedule J (Form 106J) -y ( )
Form 121 — hapt
__ Fe ) [(¥] Dectaration About an Individual Debtor's Schedules — Chapter 13 Statement of Your Current Mommy
‘v] Your Assets and Liabilities and Certain Statistical (Form 106Dec) (Form 122C-1)
information (Form 106Sum) vl . . .
Statement of Financial Affairs (Form 107) __] Chapter 13 Calculation of Your Disposable Income

iv] Schedule A/B (Form 106A/B)

~ iv] Statement of Intention for individuals Filing Under (Form 122C-2)
iv] Schedule C (Form 106C) Chapter 7 (Form 108) “"] Application to Pay Filing Fee in installments (Form
lf] Schedule D (Form 106D) [¥] Chapter 7 Statement of Your Current Monthly 103A)
vl Schedule E/F (Form 106E/F) Income (Form 122A-1) Vv] Application to Have Chapter 7 Filing Fee Waived
i] Schedule G (Form 1066) [¥] Statement of Exemption from Presumption of (Form 103B)
~ Abuse under § 707(b)(2) (Form 122A-1Supp) iv] A list of names and addresses of all creditors
iV] Schedule H (Form 106H) [¥] Chapter 7 Means Test Calculation (Form 122A-2) (creditor or mailing matrix)
| Other

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this deqiaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

 

 

 

 

 

 

 

j XX-Xx-5802 Date 2 B/oW{ Doig
Signature of bankeiptcy petition preparey or officer, principal, Social Security number of person who signed MMIDDNYYYY | t
responsible person, or partner
Walter H. Boxer - We The People of 14th Street
Printed name

Date
Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM/DDIVYYY
responsible person, or partner
Printed name
Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

B2800 (Form 2800) (12 15)

United States Bankruptcy Court
Eastern District of New York

 

 

 

 

Aneala Lance
Inte Charles Richardson . _ Case No. -
Debtor(s) Chapter 7
DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C.S110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankmuptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

For document preparation services I have agreed to accept $ 549.00
Prior to the filing of this statement I have received $ __549.00
Balance Due $ __.0.00

2. I have prepared or caused to be prepared the following documents (itemize):
and provided the following services (itemize):
CHAPTER 7 PETITION PREPARATION

3. The source of the compensation paid to me was:

¥| Debtor (-] Other (specify):

4. The source of compensation to be paid to me is:

| Debtor {-] Other (specify):

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. ‘o my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

NAME SOCIAL SECURITY NUMBER
( XX-XX-5802 a2/ on 2-24
“Signature Social Security number of bankruptcy I Date
\ petition preparer*
Walter H. Boxer - We The People of 233 West 14th Street
14th Street New York, NY 10011
Printed name and title, ifany, of Address

Bankruptcy Petition Preparer

*If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

Aneala Lance

DEBTOR(S): Charles Richardson CASE NO.:.

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are

spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the

property of another estate under 11 U.S.C. § 541(a).]
WM NO RELATED CASE JS PENDING OR HAS BEEN PENDING AT ANY TIME.

O THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [Uf closed] Date of closing:

CURRENT STATUS OF RELATED CASE: ee
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): _. a
REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE: _

2. CASENO.:_ ss SUDGE:___ DISTRICT/DIVISION:
CASE STILL PENDING (Y/N):__ [Jf closed] Date of closing:
CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): UUf closed] Date of closing:
(OVER)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE: ;
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): - .

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): __Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner'’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated. elsewhere on this form.

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner

Charlies Richardson
Signature of Pro Se Joint Debtor/Petitioner

 

133-63 244th Street
Mailing Address of Debtor/Petitioner

Rosedale, NY 11422-0000
City, State, Zip Code

718-664-7548
Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

USBC-17 Rev.8/11/2009

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

United States Bankruptcy Court
Eastern District of New York

Aneala Lance
Inre Charles Richardson _ ; Case No.
Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

 

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

Date: Hal Le Ql Kove -

Aneala Lance

 

 

 

 

Signature of Debtor
Date: Ty, | 5 / IS. Cho [eates ov i cece nent
V— To? Charles Richardson
Signature of Debtor
Date: . eee oe
Signature of Attorney
USBC-44 Rev. 9/17/98

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Acima Credit

9815 South Monroe Street
4th Floor

Sandy, UT 84070

Advantage Care
PO Box 28780
New York, NY 10087

Advantage Care Physicians
PO Box 4806
Queensbury, NY 12804

AIG Credit
PO Box 14895
Chicago, IL 60614

Altran Financial
PO Box 610
Sauk Rapids, MN 56379

Altran Financial
PO Box 722901
Houston, TX 77272

Altran Financial LP
PO Box 72272
Houston, TX 77272

Arstrat
PO Box 33720
Detroit, MI 48232-3720

Arstrat

14141 Southwest Freeway
Suite 300

Sugar Land, TX 77478

Ashley Stewart
PO Box 659705
San Antonio, TX 78265-9705

ATG Credit
PO Box 14895
Chicago, IL 60614
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

ATG Credit
PO Box 4115 Concord
Concord, CA 94524

ATG Credit
PO Box 4115
Concord, CA 94524

BVRCV Professional Claims
PO Box 9060
Hicksville, NY 11801

C-~Tech
PO Box 402
Mount Sinai, NY 11766

Capital One Bank
PO Box 12914
Norfolk, VA 23541

Capital Services
PO Box 104971
Greenville, SC 29603

Comenity Bank
PO Box 1479
Lombard, IL 60148

Commenity Bank/Ashley Ss.
PO Box 659705
San Antonio, TX 78265

Con Edison
JAF Station
PO Box 1702
New York, NY 10116-1702

Convergent
PO Box 1280
Oaks, PA 19456

Elder Plan Medical Claims
745 64th Street
Brooklyn, NY 11220
Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Emergency Medical Srve
PO Box 27137
New York, NY 10087

First Premier Bank
3820 N. Louise Ave
Sioux Falls, SD 57107

Home First
6323 7th Avenue
Brooklyn, NY 11226

Laurelton Heart Specialst
PO Box 29
Roslyn, NY 11576

Long Island Endodontics
141 Franklin Place
Woodmere, NY 11598

Midland Credit Management
PO Box 51319
Los Angeles, CA 90051

National Grid
89-67 162nd Street
Jamaica, NY 11432

Nationwide Recovery Srvc
545 Winman Street
Cleveland, TN 37311

New York Presbyterian
PO Box 9126***
New York, NY 10087

North Shore
PO Box 9060
Hicksville, NY 11802

North Shore Medical Group
PO Box 33720
Detroit, MI 48232
 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Northwell Health
PO Box 27684
New York, NY 10087

Northwell Health
PO Box 9001
Melville, NY 11747

NYC Fire Dept. EMS
PO Box 2518
Brooklyn, NY 11202

OCLI

825 Bast Gate Blvd.
Suite 111

Garden City, NY 11530

PCB
PO Box 9060
Hicksville, NY 11802

Portfolio Recovery Assoc.
Care Credit

PO Box 12914

Norfolk, VA 23541

Professional Claim Bureau
PO Box 9060
Hicksville, NY 11802

Professional ClaimsBureau
PO Box 9060
Hicksville, NY 11802

Queens Emergency Medical |
5645 Main Street
Flushing, NY 11355

Queens Human Resource
92-31 Union Hall Street
Jamaica, NY 11433

Queens Village Dialysis
222-02 Hempstead Avenue
Queens Village, NY 11429
 

 

Case 1-19-44954-ess Doci1 Filed 08/16/19 Entered 08/16/19 12:22:20

Quest Diagnostics
PO Box 740985
Cincinnati, OH 45274

Recovery Management Srvc
PO Box 505
Linden, MI 48451

Social Security
1010 Park Avenue, #200
Baltimore, MD 21201

Social Security
PO Box 315600
Jamaica, NY 11432

Wakefield & Assoc.
PO Box 58
Fort Morgan, CO 80701-4000

Wakefield & Associates
PO Box 58830
Fort Morgan, CO 80701

Woman Within
PO Box 659728
San Antonio, TX 78265-9728
